Fourth Court of Appeals
                                     San Antonio, Texas
                                MEMORANDUM OPINION
                                        No. 04-13-00822-CV

     WILLIAMSBURG CARE COMPANY L.P. d/b/a Princeton Place Rehabilitation and
                            Healthcare,
                            Appellant

                                             v.
     Sylvia SOTO, Individually and as Representative of, Deceased, , Individually and as e
  Sylvia SOTO, Individually and as Representative of the Estate of Narcisa Dimas, Deceased,
  Ruby Buentello, Individually and as Representative of the Estate of Manuel Riojas Munoz,
                        Deceased, and Adela Barboza, Individually,
                                         Appellees

                     From the 150th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2013-CI-05792
                          Honorable John D. Gabriel, Jr., Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: July 29, 2015

DISMISSED

           On December 9, 2013, we stayed the trial court proceeding in Trial Court No. 2013-CI-

05792. On March 4, 2014, we abated this appeal. On July 1, 2015, the parties filed an Agreed,

Joint Motion to Reinstate, to Lift Stay, and to Dismiss Appeal. In their motion, the parties state

that they have settled the dispute in this appeal and that under the terms of the settlement, various

actions need to be taken in the trial court. Therefore, the parties request that we reinstate the appeal,

lift the stay of trial court proceedings, and dismiss this appeal pursuant to Texas Rule of Appellate
                                                                                      04-13-00822-CV


Procedure 42. We grant the parties’ agreed motion, reinstate this appeal on the docket of this court,

lift the stay of trial court proceedings in Trial Court No. 2013-CI-05792, and dismiss this appeal.


                                                  PER CURIAM




                                                -2-